Citation Nr: 0030472	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left (minor) clavicle, currently rated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a left middle finger sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's claims file was 
transferred to the Oakland, California, RO.


FINDINGS OF FACT

1.  The veteran's left shoulder pain and arthritis does not 
result in more than moderate limitation of function.

2.  The veteran's service-connected residuals of a left 
middle finger sprain is manifested by pain, some loss of grip 
strength, and X-ray evidence of arthritis, but the resulting 
disability picture does not approximate impairment similar by 
analogy to ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for a fracture of the left (minor) clavicle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5201 
(1999).

2.  The schedular criteria for entitlement to a 10 percent 
rating for service-connected residuals of a left middle 
finger sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5226 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Left Clavicle.

The veteran was granted service connection for her left 
shoulder disability in January 1953 and was assigned a 
noncompensable rating.  An October 1999 rating decision 
increased the rating for the veteran's left shoulder 
disability to 20 percent.

At a March 1997 VA examination, the veteran complained of 
occasional aches in the region of the medial anterior 
shoulder and over the upper border of the clavicle on the 
left.  Examination revealed mild acromioclavicular joint 
tenderness at the anteromedial portion of the left shoulder.  
There was full, painless range of motion.  The impression was 
status post left clavicle fracture.

At a December 1998 VA joints examination, it was noted that 
the veteran fell off a horse while on active duty and 
fractured her left clavicle; the injury was treated with a 
figure-of-eight sling.  She complained of occasional pain at 
the AC joint.  The examiner noted that the "left clavicle 
shows minimal evidence of significant deformities."  The 
left shoulder had a well-preserved range of motion with mild 
tenderness to palpation at the AC joint.  No focal evidence 
of significant rotator cuff tears was evident.  X-rays 
revealed calcific tendinitis.  The impression was history of 
previous clavicular fracture that healed well.

At a June 1999 VA examination, the veteran complained of 
aches and pains in her left shoulder.  She noticed a decrease 
in range of motion of her shoulder.  She had not been seen by 
her private doctor for any of these complaints and indicated 
that she medicated with over-the-counter pain medications.  
Examination revealed that the veteran was right handed; there 
was no obvious deformity of the shoulder.  The clavicle was 
not tender proximally to distally.  There was no tenderness 
over the acromioclavicular joint, supraspinatus muscle, or at 
the insertion of the deltoid.  Range of motion of the left 
shoulder was as follows: flexion of 135 degrees and extension 
20 degrees; adduction 10 degrees and abduction 90 degrees; 
and external rotation of 90 degrees and internal rotation of 
10 degrees.  She had"good distal neurovascular" of the left 
upper extremity.  X-rays revealed mild degenerative joint 
disease involving the left AC joint.  The assessment was 
status post fracture, left clavicle, with decreased range of 
motion, internal rotation.  The examiner commented that a 
"Deluca determination is that the patient would fit a 10% 
Deluca."

Under the provisions of Diagnostic Code 5201, a 20 percent 
evaluation is warranted for limitation of motion of the minor 
arm when motion is possible to midway between the side and 
shoulder level.  A 30 percent evaluation requires that motion 
be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Diagnostic Code 5003.  The 
regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71.

None of the range of motion findings discussed above show 
that the criteria for a 30 percent disability rating have 
been met.  At no time has the veteran had limitation of left 
arm motion to 25 degrees from the side.  Therefore, the 
criteria for a disability rating in excess of 20 percent have 
clearly not been met under Diagnostic Code 5201.

The Board notes that the veteran has requested that she be 
service-connected for her left shoulder arthritis.  The Board 
has considered left shoulder arthritis in rating the 
veteran's disability in this case.  However, as arthritis is 
rated on the basis of limitation of motion of the appropriate 
joint or joints and, considering the veteran's current 20 
percent rating and the range of motion of her left shoulder 
disability, a rating in excess of 20 percent is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010-
5201.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§  4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 
(painful motion of arthritis is an important factor of 
disability, entitled to at least the minimum applicable 
evaluation).  However, the degree to which the veteran was 
limited by the pain does not support a higher rating under 
any of the applicable rating codes.  There have been no 
findings suggesting neurological impairment, and there is no 
medical evidence to show that any other symptom, such as 
flare-ups of pain, weakness, fatigue, or incoordination, 
results in any additional limitation of motion of the left 
shoulder or any other additional functional limitation so as 
to support a rating in excess of 20 percent under the rating 
schedule.

II.  Left Middle Finger Sprain.

At a March 1997 VA examination, the veteran indicated that 
she had sustained an injury to her left third finger in 1951 
when she fell from a horse.  She stated that she had some 
increased pain on and off in this finger for many years.  
Examination revealed increased interphalangeal joint diameter 
of the third finger of the left hand.  The patient was able 
to oppose her thumb and all of her fingers on the left hand.  
X-rays of the left hand were normal.  The impression was left 
middle finger sprain.

At a June 1998 VA examination, the veteran indicated that she 
had fractured her left middle finger on two occasions.  She 
described swelling in the palm and pain of the arm with use.  
Physical examination revealed left hand tenderness throughout 
the palm over the middle aspect heading toward the middle 
finger.  There was some question of an early Dupuytren 
contracture; however, the finger itself showed no evidence of 
any significant contracture.  She had relatively full passive 
range of motion; however, active motion was limited somewhat 
through the PIP and DIP.  PIP motion was from approximately 
full extension to 75 or 80 degrees of flexion, while the DIP 
motion was from full extension to approximately 65 or 70 
degrees of flexion; MP motion was from 0 to 85 degrees.  The 
pulp of this finger came to within approximately 1.5 
centimeters of the palmar tissue.  There was mild intrinsic 
tightness involving the third finger.  The impression was 
mild intrinsic tightness in the left middle finger.  The 
examiner commented that the veteran's left middle finger had 
a mild loss of motion with mild failure to obtain a full grip 
with the finger.  X-rays revealed minimal degenerative 
disease in the dip articulations of the fingers.

At a June 1999 VA examination, the veteran stated that she 
noticed decreased range of motion in the third finger of her 
left hand such that she knocked over glasses and was unable 
to make a full fist.  She had daily pain and stiffness with 
that finger.  Examination revealed that she was unable to 
make a fist with all fingers that meet the proximal palmar 
crease; she could do that with the fourth and fifth and her 
thumb, but not the second and third digits.  The proximal 
interphalangeal joint extended to 0 degrees and had flexion 
to 40 degrees.  The distal interphalangeal joint extended to 
0 degrees and had flexion to 10 degrees.  The assessment was 
status post fracture, third finger, left hand.

The veteran's left middle finger disability is rated as 
noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5226.  Diagnostic Code 5226 provides that a 10 percent rating 
will be assigned for ankylosis of the middle finger, either 
favorable or unfavorable.  Degenerative arthritis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and then on 
the basis of limitation of motion under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board observes that there is X-ray evidence to show that 
the veteran has arthritis of the left third finger.  Painful 
motion of a major joint caused by degenerative arthritis is 
deemed to be limited motion and entitled to a minimum 10 
percent rating under Diagnostic Code 5003, even though there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  
Therefore, based on the foregoing, a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 is warranted.

The veteran has indicated that she has experienced left third 
finger pain while performing activities of everyday life such 
as gripping various objects.  The Board notes here that 
additional functional loss due to pain, fatigue, 
incoordination is to be considered.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§  4.40, 4.45.  
Nevertheless, while the evidence shows that the veteran 
continues to suffer left third finger disability with pain, 
she has not shown that the pain associated with the 
disability effectively results in additional functional loss 
so as to approximate ankylosis.  As such, the Board is 
compelled to find that the criteria set forth by regulation 
for a rating in excess of 10 percent has not been met.  
38 C.F.R. § 4.71a, Diagnostic Code 5226.

III.  Conclusion

As the preponderance of the evidence is against the claims 
for a rating in excess of 20 percent for the left shoulder 
disability, and 10 percent for the left third finger 
disability, the benefit-of-the-doubt doctrine does not 
otherwise permit a finding of entitlement to more favorable 
ratings.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's left shoulder and left third finger 
disabilities have resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left (minor) clavicle is denied.

Entitlement to a 10 percent rating for residuals of a left 
middle finger sprain is granted.


		
	ROBERT E. O'BRIEN	
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 8 -


